

EXHBIIT 10.54













TYSON FOODS
SEVERANCE PAY PLAN
FOR CONTRACTED EMPLOYEES
(effective October 31, 2012)





--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
Page


ESTABLISHMENT AND PURPOSE OF THE PLAN
1


 
 
ELIGIBLE EMPLOYEES
1


 
 
SEVERANCE PAY AND SEVERANCE BENEFITS
1


 
 
PLAN ADMINISTRATION
2


 
 
CLAIMS PROCEDURE FOR PLAN BENEFITS
2


 
 
AMENDMENT/TERMINATION/VESTING
3


 
 
RECOVERY OF PAYMENTS MADE BY MISTAKE
4


 
 
PLAN FUNDING
4


 
 
APPLICABLE LAW
4


 
 
PLAN YEAR
4


 
 
YOUR ERISA RIGHTS
4


 
 
GENERAL INFORMATION
5


 
 






--------------------------------------------------------------------------------



TYSON FOODS
SEVERANCE PAY PLAN
FOR CONTRACTED EMPLOYEES
ESTABLISHMENT AND PURPOSE OF THE PLAN
TYSON FOODS, INC. (“Tyson”) has adopted and maintains the TYSON FOODS SEVERANCE
PAY PLAN FOR CONTRACTED EMPLOYEES (the “Plan”), effective as of October 31,
2012, for the benefit of certain employees of an Employer. “Employer” means
Tyson and each Related Employer. “Related Employer” means any other U.S. based
entity or organization which is either a member of a controlled group of Tyson
(as determined under Section 414(b) of the Internal Revenue Code) or a member of
a group of trades or businesses (whether or not incorporated) which are under
common control (as determined under Section 414(c) of the Internal Revenue Code)
or a member of an affiliated service group (as determined under Section 414(m)
of the Internal Revenue Code) with Tyson which adopts the Plan in writing with
the prior written consent of Tyson.
The purpose of the Plan is to provide an eligible employee with severance pay
and severance benefits for a specified period of time in the event that his/her
employment is involuntarily terminated for other than death, Disability or
Cause.
The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (ERISA) and is designed for a
select group of management or highly compensated employees that is intended to
qualify for the exemptions provided in ERISA Sections 201, 301 and 401 and for
the alternative reporting method provided in DOL Reg. §2520.104-24. The Plan
supersedes any prior severance plans, programs or policies of an Employer
covering eligible employees, both formal and informal. This document serves as
both the Plan document as well as the summary plan description.
ELIGIBLE EMPLOYEES
The Plan is applicable to each employee of the Employer who is entitled to
severance pay and benefits under the terms of a written employment agreement
which addresses severance (the “Employment Agreement”) as a result of being
involuntarily terminated for a reason other than death, Disability or Cause or
for resigning on account of Good Reason (a “Contracted Employee”). A Contracted
Employee shall be eligible for severance pay and severance benefits only in the
circumstances specified in his or her Employment Agreement. Capitalized terms
not defined in this Plan have the meaning set forth in the Employment Agreement.
SEVERANCE PAY AND SEVERANCE BENEFITS
In exchange for providing Tyson with an enforceable Release in accordance with
the Employment Agreement, severance pay and severance benefits will be available
to each eligible Contracted Employee in accordance with the attached Schedule.
Severance pay will be paid in the time and manner specified in the Employment
Agreement.




--------------------------------------------------------------------------------




PLAN ADMINISTRATION
Tyson’s ERISA Plan Committee, consisting of the Chief Human Resources Officer,
Vice President of Employee Benefits, and the General Counsel, shall serve as the
“Plan Administrator” of the Plan and the “named fiduciary” within the meaning of
such terms as defined in ERISA. The Plan Administrator shall have the
discretionary authority to determine eligibility for Plan severance pay and
severance benefits and to construe the terms of the Plan, including the making
of factual determinations. Severance pay and severance benefits under the Plan
will be payable only if the Plan Administrator determines that the eligible
employee is entitled to them. The decisions of the Plan Administrator shall be
final and conclusive with respect to all questions concerning the administration
of this Plan.
The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
this Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegatees
and experts, unless actually knowing such information and advice to be
inaccurate or unlawful. The Plan Administrator shall establish and maintain a
reasonable claims procedure, including a procedure for appeal of denied claims.
In no event shall an eligible employee or any other person be entitled to
challenge a decision of the Plan Administrator in court or in any other
administrative proceeding unless and until the claim and appeals procedures
established under this Plan have been complied with and exhausted.
In the event of a group termination, as determined in the sole discretion of the
Plan Administrator, the Plan Administrator shall furnish affected eligible
employees with such additional information as may be required by law.
CLAIMS PROCEDURE FOR PLAN BENEFITS
Generally, eligible employees need not make a claim for benefits under the Plan
to receive Plan benefits (other than completing the Release Agreement for a
Contracted Employee). However, if an employee believes that he or she is
entitled to benefits, or to greater benefits than are paid under the Plan, the
employee may file a claim for benefits with the Plan Administrator. The Plan
Administrator will either accept or deny the claim, and will notify the claimant
of its decision. If the claimant does not provide all the necessary information
for the Plan Administrator to process his or her claim, the Plan Administrator
may request additional information and set deadlines for the claimant to provide
that information. Within ninety (90) days after receiving a claim, the Plan
Administrator will:
1.
either accept or deny the claim completely or partially; and

2.
notify the claimant of acceptance or denial of his or her claim.

If the claim is completely or partially denied, the Plan Administrator will
furnish a written notice to the claimant containing the following information:
(a)
the specific reasons for the denial;


2



--------------------------------------------------------------------------------




(b)
specific references to the Plan provisions on which any denial is based;

(c)
a description of any additional material or information that must be provided by
the claimant in order to support the claim; and

(d)
an explanation of the Plan’s appeal procedures.

A claimant may appeal the denial of his or her claim and have the Plan
Administrator reconsider the decision. The claimant or the claimant’s authorized
representative has the right to:
1.
request an appeal by written request to the Plan Administrator no later than
sixty (60) days after receipt of notice from the Plan Administrator denying the
claimant’s claim;

2.
upon request and free of charge, review or receive copies of any documents,
records or other information relevant to the claimant’s claim; and

3.
submit written comments, documents, records and other information relating to
the claimant’s claim in writing to the Plan Administrator.

In deciding the claimant’s appeal, the Plan Administrator will take into account
all comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial review of the claim. If the claimant does not provide
all the necessary information for the Plan Administrator to process the appeal,
the Plan Administrator may request additional information and set deadlines for
the claimant to provide that information.
The Plan Administrator will make a decision with respect to such an appeal
within sixty (60) days after receiving the written request for such appeal. The
claimant will be advised of the Plan Administrator’s decision on the appeal in
writing. The notice will set forth (i) the specific reasons for the decision and
make, (ii) the specific reference to Plan provisions upon which the decision on
the appeal is based, (iii) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records or other information relevant to his or her claim, and (iv) a
statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following a denial of his or her appeal for benefits.
In no event will a claimant or any other person be entitled to challenge a
decision of the Plan Administrator in court or in any other administrative
proceeding unless and until the claim and appeal procedures described above have
been complied with and exhausted. In no event may a claimant challenge the Plan
Administrator’s decision upon appeal in any court or governmental proceeding
after 120 days from the date of the Plan Administrator’s decision of the appeal.
AMENDMENT/TERMINATION/VESTING
Contracted Employees do not have any vested right to any level of severance pay
and/or severance benefits under the Plan and Tyson reserves the right in its
sole discretion to amend or terminate the Plan or modify the Schedule in a
writing signed by the President and Chief Executive Officer of Tyson at any
time. Any amendment or termination shall not affect the

3



--------------------------------------------------------------------------------




payment of severance pay and severance benefits which have commenced being paid
under the Plan prior to the effective date of such amendment or termination.
RECOVERY OF PAYMENTS MADE BY MISTAKE
An eligible employee shall be required to return to Tyson any payments of
severance pay and any severance benefits, or portion thereof, made by a mistake
of fact or law. Tyson has all remedies available at law for the recovery of such
amounts.
PLAN FUNDING
No eligible employee shall acquire by reason of the Plan any right in or title
to any assets, funds, or property of an Employer. Any severance pay which
becomes payable under the Plan is an unfunded obligation and shall be paid from
the general assets of the eligible employee’s Employer. No employee, officer,
director or agent of any Employer personally guarantees in any manner the
payment of Plan severance pay and severance benefits.
APPLICABLE LAW
This Plan shall be governed and construed in accordance with ERISA and in the
event that any reference shall be made to State law, the laws of the State of
Arkansas shall apply, without regard to its conflicts of law provisions. The
Plan shall be binding upon and inure to the benefit of the eligible employees
and the Employer, including any successor of the Employer, whether by way of
merger, reorganization, acquisition, or sale by the Employer of substantially
all of the Employer’s assets.
PLAN YEAR
The ERISA plan year of this Plan shall be the twelve month period commencing on
January 1 of each year.
YOUR ERISA RIGHTS
As an eligible employee under the Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that eligible employees under the Plan
will be entitled to:
1.
Examine without charge at the Plan Administrator’s office (and at other
specified locations) all Plan documents and copies of all documents filed by the
Plan Administrator with the U.S. Department of Labor, such as detailed annual
reports and Plan descriptions.

2.
Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

3.
Receive a copy of the Plan’s financial report, if any. The Plan Administrator
may be required by law to furnish each eligible employee with a copy of the
summary annual report.


4



--------------------------------------------------------------------------------




In addition to creating rights for eligible employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other eligible employees. No one,
including the Employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA. If your claim for a Plan benefit is denied,
you must receive a written explanation of the reason for the denial. You have
the right to have the Plan Administrator review and reconsider your claim.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and you do not
receive them within thirty (30) days, you may file suit in a federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and to pay you up to $110.00 per day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
you may file suit in a state or federal court.
If Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for instance, if it finds your claim to
be frivolous.
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employees Benefits Security Administration.
GENERAL INFORMATION
Plan Name:
Tyson Foods Severance Pay Plan for Contracted Employees


Type of Plan:
The Plan is an unfunded severance pay plan and a welfare benefit plan under
ERISA for a select group of management or highly compensated employees that is
intended to qualify for the exemptions provided in ERISA Sections 201, 301 and
401 and for the alternative reporting method provided in DOL Reg. §2520.104-24.






5



--------------------------------------------------------------------------------






Plan Number:
546
Plan Sponsor:
Tyson Foods, Inc.
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999


Plan Sponsor’s Employer
Identification Number:


71-0225165
Plan Administrator:
ERISA Plan Committee
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999


Agent for Service
of Legal Process:
The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801






                        
TYSON FOODS, INC.
 
 
By:
/s/ Kenneth Kimbro
 
11/6/2012
 
 
 
 

                            

6



--------------------------------------------------------------------------------




Schedule
Severance Pay and Benefits
By Band
Band
Weeks of Severance Pay
Weeks of Subsidized COBRA Coverage
1
104 weeks (or 24 months)
104 weeks
2
104 weeks (or 24 months)
104 weeks
3
78 weeks (or 18 months)
78 weeks
4
78 weeks (or 18 months)
78 weeks
5
78 weeks (or 18 months)
78 weeks
6
52 weeks (or 12 months)
52 weeks
7
52 weeks (or 12 months)
52 weeks
8
52 weeks (or 12 months)
52 weeks
9
52 weeks (or 12 months)
52 weeks
KTM
52 weeks (or 12 months)
52 weeks



A “week of pay” shall be determined by dividing regular annual base salary level
on the date of termination of employment with the Employer by fifty-two.
A Contracted Employee shall be entitled to a subsidized COBRA premium for health
and dental benefits for the number of weeks equal to that of his/her severance
pay. In the event subsidized COBRA is provided, if the Contracted Employee
elects COBRA continuation coverage, the Employer will pay the full COBRA premium
rate less an amount equal to the cost during the same period to an active
employee for the same level of coverage. If the COBRA subsidy does not extend
for the entire COBRA continuation coverage period, the Contracted Employee may
continue the benefits for the remaining period by paying the full COBRA premium
rate.
All of the terms and conditions of the Employer sponsored medical and dental
benefit plans, as amended from time to time, shall be applicable to an eligible
employee (and his/her eligible dependents, if applicable) participating in any
form of continuation coverage under the Employer sponsored medical and dental
benefit plans.

7

